MEMORANDUM OPINION
NIX, Judge:
Plaintiff in Error, Richard M. Arthur, appeals to this Court from a conviction in the District Court of Oklahoma County for the crime of Indecent Exposure, Case No. CRF-70-760, wherein he was sentenced to Four Years in the penitentiary. This cause was lodged in this Court on June 23, 1970, and no briefs have been filed. This cause was Summarily Submitted for opinion in accordance with Rule 1.9 of this Court. We have repeatedly held that where the defendant appeals from a judgment and sentence and no briefs are filed, this Court will examine the records for fundamental error only. If none appears of record, the judgment will be affirmed.
This Court has carefully examined the record and reviewed the testimony and find no fundamental error. The evidence is sufficient. It is the opinion of this Court that the judgment and sentence be affirmed.
BRETT, J., concurs.